               Case 19-10289-LSS        Doc 3694     Filed 06/17/21     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

IMERYS TALC AMERICA, INC., et al.,                   Case No. 19-10289 (LSS)

                Debtors.                             (Jointly Administered)




                     NOTICE OF ORAL DEPOSITION PURSUANT TO
                     FEDERAL RULE OF CIVIL PROCEDURE 30(b)(1)

TO:      THOMAS V. BEVAN, Bevan & Associates LPA, Inc., 6555 Dean Memorial Parkway,
         Boston Heights, OH 44236 — tbevan@bevanlaw.com

         TAKE NOTICE that Cyprus Historical Excess Insurers, pursuant to Fed. R. Civ. P. 30

made applicable to this proceeding pursuant to Federal Rules of Bankruptcy 9014 and 7030, serve

a subpoena to take the deposition upon oral examination of Thomas V. Bevan related to the Cyprus

Historical Excess Insurers’ Objection to Debtors’ Motion to Quash [Dkt. 3636], Mr. Bevan’s

Declaration of Counsel (the “Declaration”) [Dkt. 3684] and the Joinder of the Bevan Claimants to

Objections to Motion of Holders of Talc Personal Injury Claims Represented by Arnold & Itkin

LLP to Disregard Certain Vote Changes Made Without Complying With Bankruptcy Rule 3018,

And the Required Showing of Cause, In Connection With the Voting on the Ninth Amended Joint

Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. And Its Debtor Affiliates Under

Chapter 11 of the Bankruptcy Code [Dkt. 3689].

         The deposition will be held on a mutually agreeable day and time prior to the Court’s June

22nd Hearing as determined in conjunction with Mr. Bevan’s counsel with whom Cyprus Historical

Excess Insurers are conferring. The deposition will be taken under oath before a notary public or

other person authorized by law to administer oaths. The deposition will be conducted by Zoom



OMM_US:79989998.4
              Case 19-10289-LSS          Doc 3694      Filed 06/17/21      Page 2 of 4




remote video conferencing, and may be recorded by stenographic, audiographic and videotaped

means. You are invited to attend and examine. The deposition shall continue from day-to-day

(Saturdays, Sundays, and holidays excluded), or as otherwise agreed by the parties, until

completed.

        PLEASE TAKE FURTHER NOTICE that:
        1.      The deposition will be conducted remotely, using Zoom’s audio-visual conference
                technology;

        2.      The court reporter will report the deposition from a location separate from the
                witness and will administer the oath to the witness remotely;

        3.      Counsel for the parties and their clients will be participating from various, separate
                locations;

        4.      The witness will be required to provide government-issued identification
                satisfactory to the court reporter, and this identification must be legible on camera;

        5.      Each participating attorney may be visible to all other participants, and their
                statements will be audible to all participants;

        6.      All exhibits will be provided simultaneously and electronically to the witness and
                all participants;

        7.      The court reporter will record the testimony;

        8.      The deposition may be recorded electronically and visually; and

        9.      Counsel for all parties will be required to stipulate on the record:

                a.     Their consent to this manner of deposition; and

                b.     Their waiver of any objection to this manner of taking the deposition,
                       including any objection to the admissibility at trial of this testimony based
                       on this manner of remote deposition taking.

        Century reserves the right to utilize instant visual display technology such that the court

reporter’s transcription of the proceeding will be displayed simultaneously to any laptop, iPad,

tablet, or other type of display device connected to the court reporter.




                                                  2
OMM_US:79989998.4
              Case 19-10289-LSS          Doc 3694      Filed 06/17/21      Page 3 of 4




        PLEASE TAKE FURTHER NOTICE that the witness is required to produce before the

deposition the documents stated in witness’s Declaration, including (1) the “Clarification

Communication,” (2) all documents that were contained in the solicitation packages sent to Bevan

Claimants, (3) the initial Master Ballot filed voting to reject the Plan, (4) the changed Master Ballot

filed voting to accept the Plan, (5) an exemplar of the Bevan Claimants’ fee agreements with Bevan

& Associates LPA, Inc., and (6) any documented communications between or among the witness,

on the one hand, and Natalie Ramsey, Christopher Placitella, Steve Baron, or Prime Clerk, on the

other hand, concerning the events detailed in the witness’s Declaration.

 Dated: June 17, 2021                              /s/ Stamatios Stamoulis

                                                   STAMOULIS & WEINBLATT LLC
                                                   800 N. West Street, Third Floor
                                                   Wilmington, DE 19801
                                                   (302) 999-1540
                                                   stamoulis@swdelaw.com

                                                   O’MELVENY & MYERS LLP
                                                   Tancred Schiavoni (pro hac vice)
                                                   Janine Panchok-Berry
                                                   Times Square Tower, 7 Times Square
                                                   New York, New York 10036-6537
                                                   Telephone:    +1 212 326 2000
                                                   Facsimile:    +1 212 326 2061
                                                   tschiavoni@omm.com
                                                   jpanchok-berry@omm.com

                                                   Counsel for Cyprus Historical Excess Insurers,
                                                   defined to include Columbia Casualty Company,
                                                   Continental Casualty Company, the Continental
                                                   Insurance Company, as successor to CNA
                                                   Casualty of California and as successor in
                                                   interest to certain insurance policies issued by
                                                   Harbor Insurance Company, Lamorak Insurance
                                                   Company (formerly known as OneBeacon
                                                   America Insurance Company), as successor to
                                                   Employers’ Surplus Lines Insurance Company,
                                                   Stonewall Insurance Company (now known as
                                                   Berkshire Hathaway Specialty Insurance

                                                  3
OMM_US:79989998.4
              Case 19-10289-LSS   Doc 3694   Filed 06/17/21    Page 4 of 4




                                         Company), National Union Fire Insurance
                                         Company of Pittsburgh PA, and Lexington
                                         Insurance Company to the extent that they issued
                                         policies to Cyprus Mines Corporation prior to
                                         1981.




                                        4
OMM_US:79989998.4
